DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action replaces the previous Office Action mailed on 08/05/2021
This Office Action is response to the Preliminary Amendment filed on 12/14/2020.
Claims 1-20 are canceled.Claims 21-40 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/03/2021, 10/26/2020 and 09/24/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U U.S. 10805786. Although the claims at issue are not identical, they 
Instant Application
U.S. 10805786
21.    (Original) A method for providing emergency response assistance by an emergency management system (EMS), the method comprising:


detecting an active communication link established between the EMS and a first emergency service provider (ESP);

receiving an emergency alert generated by an electronic device, the emergency alert comprising emergency data comprising a current location associated with the emergency alert and a device identifier associated with the emergency alert;

determining, from a plurality of ESPs, the first ESP as appropriate to receive the emergency data based on the current location;





in response to determining the first ESP as appropriate to receive the emergency data and detecting the active communication 



i) detect an active communication link established between the EMS and a first ESP through an emergency response application executed on a computing device at the first ESP; 

(ii) receive a first emergency alert generated by an electronic device, the first emergency alert comprising emergency data comprising a first location and a first device identifier associated with the electronic device, wherein the emergency alert is not a phone call between the electronic device and the first ESP;

 iii) automatically access one or more geofences associated with one or more emergency service providers (ESPs) from a geofence database, the one or more geofences comprising a first geofence associated with the first ESP; iv) determine that the first location is within the first geofence associated with the first ESP; v) in response to determining that the first location is within the first geofence associated with the first ESP, associate the first emergency alert with an identifier of the first ESP; and 

vi) in response to both detecting the active communication link between the EMS and the first ESP and associating the first emergency alert with the identifier of the first ESP, 


For claim 35, the claim has features similar to claim 21.  Therefore, the claim can be compared as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 31-32, 34-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biage et al. (U.S. 20150085997).

detecting an active communication link established between the EMS and a first emergency service provider (ESP) (at least [0027], [0041] and [0129].  The operator client 110a interfaces with the ESP 102 to request routing of the associated call to the operator position. The ESP 102 can then provide the call and associated information to a call processing function 376 on the operator client 110a associated with the call for display by a call display function 378.  Moreover, the ESP 102 receives communications from the various networks and converts the communications to a SIP based communication session with communication workstations 110, 112, 114, 116.);
receiving an emergency alert generated by an electronic device, the emergency alert comprising emergency data comprising a current location associated with the emergency alert and a device identifier associated with the emergency alert (at least [0027]-[0030].  A location identification function 316 may also be provided to process or determine location information associated with the source of the call. For example receiving location information from mobile devices from the associated mobile network provided by global positioning system (GPS) information, assisted-GPS, or network triangulation.  When a call is received at the ESP 102 the location information is provided by the NENA i3 protocol interface to the The call location identification assigns a call identifier and provides the location information.);
determining, from a plurality of ESPs, the first ESP as appropriate to receive the emergency data based on the current location (at least [0032].  The ESP can then determine which PSAP in a multiple PSAP configuration should be assigned to the call (808). The assignment may be based upon location information or geographic considerations or other methods such as default routing, incoming trunk identification or automatic number identification (ANI) or electronic serial number (ESN) association by the ESP.);
in response to determining the first ESP as appropriate to receive the emergency data and detecting the active communication link established between the EMS and the first ESP, automatically transmitting the emergency data to the ESP for display of, within a graphical user interface (GUI) of an emergency response application at the ESP, (i) the device identifier as an incident within a list of incidents and (ii) the current location within an interactive map as an incident location associated with the incident (at least [0129].  The disclosed system and method enable identification of incoming emergency calls on map displays 110b, 112b, 114b, 116b, and enable the operator to select specific calls on the map display which are transferred to their associated operator client 110a, 112a, 114a, 116a of the operator position by the emergency services platform 102 or transferred to a secondary responding agency such as police, fire or EMS related PSAP or operator positions. Calls can be assigned an incident identifier which can be displayed on the map display enabling easier identification incidents and related calls and to help in identifying call clusters related to the same incident.).
For claim 22, Biage et al. disclose the method of claim 21, further comprising: receiving an updated location associated with the emergency alert and generated by the electronic device; and providing the updated location to the ESP for display as a second incident location associated with the incident within the interactive map within the GUI of the emergency response application (at least [0030].  During the emergency call any status updates may be received via the ESP, for example location updates, association of an incident identifier, hold status, dispatch information, call release etc. (610). If an incident identifier is associated with more than one emergency call (YES at 612) the identifiers are updated for multiple calls (614). If the identifier is not updated (NO at 612), the updated status information is then displayed 
For claim 31, Biage et al. disclose the Method of claim 21, wherein determining the first ESP as appropriate to receive the emergency data based on the current location comprises: automatically accessing a plurality of geofences associated with the plurality of ESPs from a geofence database, the plurality of geofences comprising a first geofence associated with the first ESP; and determining that the first location is within the first geofence associated with the first ESP (at least [0032], [0098].  The ESP can then determine which PSAP in a multiple PSAP configuration should be assigned to the call (808). The assignment may be based upon location information or geographic considerations.)
one or more data layers comprising one or more of an historic locations data layer, a traffic data layer, a weather data layer, a social media data layer, a sensor data layer, or an emergency services data layer (at least [0129].  When a significant event occurs multiple calls may be received for the same event and be clustered in a geographical area. The disclosed system and method enable identification of incoming emergency calls on map displays 110b, 112b, 114b, 116b, and enable the operator to select specific calls on the map display which are transferred to their associated operator client 110a, 112a, 114a, 116a of the operator position by the emergency services platform 102 or transferred to a secondary responding agency such as police, fire or EMS related PSAP or operator positions.)
For claim 34, Biage et al. disclose the Method of claim 21, wherein the active communication link is established between the EMS and the first ESP through the emergency response application (at least [0027], [0041] and [0129].  The operator client 110a interfaces with the ESP 102 to request routing of the associated call to the operator position. The ESP 102 can then provide the call and associated information to a call processing function 376 on the operator client 110a associated with the call for display by a call display function 378.  Moreover, the ESP 102 receives communications from the various networks and converts the based communication session with communication workstations 110, 112, 114, 116.)
For claims 35-36, 38-40, the claims have features similar to claims 21-22, 31-32 and 34 respectively.  Therefore, the claims are also rejected for the same reasons in claims 21-22, 31-32 and 34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Biage et al. (U.S. 20150085997) in view of Yosioka (U.S. 20040166828).
For claim 23, Biage et al. do not disclose the method of claim 22, wherein the first incident location and the second incident location are provided to the emergency response application to be displayed simultaneously within the interactive map of the emergency response application.
In the same field of endeavor, Yosioka discloses the first incident location and the second incident location are provided to the emergency response application to be displayed simultaneously within the interactive map of the emergency response application (at least [0021].   In response to an emergency report call process that the emergency report terminal device 21 performed using a wireless Yosioka discloses in paragraph 30 that the center terminal 102 acquires the map information about an area around the current location from the database 104 in addition to the current positional information and the information about the history of past travels, and displays the acquired map, the current location, and the plotted information about the travel history on the screen. The operator can determine the route traveled by the vehicle 2, which transmitted an emergency report, and the current location of the vehicle 2 by viewing the on-screen map.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Biage et al. as taught by Yosioka for purpose of viewing the current location of the vehicle on the screen map.
Claim 37, the claim has features similar to claim 23.  Therefore, the claim is also rejected for the same reasons in claim 23. 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Biage et al. (U.S. 20150085997) in view of King et al. (U.S. 20050192746).
For claim 29, Biage et al. do not disclose the method of claim 23, wherein the first incident location and the second incident location are visibly distinct.
In the same field of endeavor, King et al disclose the first incident location and the second incident location are visibly distinct (at least [0030].   The current location 410 may be shown with a particular icon or color on the map display 400, in order to easily distinguish it from the previous locations 420 that are also shown on the map display 400. In FIG. 4, the previous locations 420 are shown as dashed vehicle icons.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Biage et al. as taught by King et al. for purpose of distinguish it from the previous locations.
For claim 30, Biage et al. do not disclose the method of claim 29, wherein the first incident location and the second incident location are different colors.
In the same field of endeavor, King et al disclose the first incident location and the second incident location are different colors. (at least [0030].   The current location 410 may be shown with a particular icon or color on the map display 400, in order to easily distinguish it from the previous locations 420 that are also shown on the map display 400. In FIG. 4, the previous locations 420 are shown as dashed vehicle icons.)
.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Biage et al. (U.S. 20150085997) in view of Baarman et al. (U.S. 20210127228).
For claim 33, Biage et al. do not disclose the Method of claim 21, wherein the electronic device is an Internet of Things (IoT) or wearable device.
	In the same field of endeavor, Baarman et al. disclose the electronic device is an Internet of Things (IoT) or wearable device (at least [0087].   Each mobile device 14 includes an alarm button that allows the wearer to send an alarm signal. As 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Biage et al. as taught by Baarman et al. for purpose of allowing the wearer to call for emergency assistance.
Allowable Subject Matter
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/11/2021